DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 01/28/2022. The examiner acknowledges the amendments to claims 43-58. Claims 59-62 are new. Claims 43-62 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pgs 7 and 11-12, filed 01/28/2022, with respect to the USC 112(b) rejection of claim 54 and USC 103 rejections of claims 43-58 have been fully considered and are persuasive.  The USC 112(b) rejection of claim 54 and USC 103 rejections of claims 43-58 have been withdrawn. 

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Anupma Sahay on 03/11/2022.

The application has been amended as follows: 
	In the first line of claim 58, change PMF to PFM.


	Allowable Subject Matter
Claims 43-62 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 43 and 58 are allowable because they comprise allowable subject matter comprising a system and method for differentiating between pelvic floor muscles (PFM) ascent/contraction and descent/strain comprising automatically determining a direction of rotation of an entire probe device located within a vaginal canal by monitoring a change in a single measured value representing the orientation of the entire probe device.
US 20160346610 A1 to Iglesias, et al. (cited in previous Office Action) teaches a probe device configurable for differentiating between pelvic floor muscles (PFM) ascent/contraction and descent/strain, however it does this using multiple orientation values.
US 20140088471 A1 to Leivseth, et al. teaches monitoring orientation values within a vaginal canal using a single orientation value from a single accelerometer, however it does not teach automatically determining a direction of rotation of an entire probe device located within a vaginal canal by monitoring a change in the single measured orientation value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791